DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/19/2021 has been entered.

Applicant’s amendment, file 04/02/2021, has been entered.
Claims 2-44, 53, 61, 64 have been canceled.
Claims 1, 45-52, 54-60, 62-63, 65-76 are pending.
Claims 48-52, 62-63, 65-76 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. It is noted that claims drawn to patients with ACS have been withdrawn because they read on non-elected species of CHD.
Claims 1 and 45-47, 54-60 are currently under examination as it reads on a method for reducing cardiovascular risk in a patient with hypercholesterolemia comprising administering one or more doses of a PCSK9 antibody.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 45-47, 54-60 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as evidenced by Robinson et al. (Clinical Cardiology September 2014 37(10)).
Robinson disclosed the clinical trial using Applicant’s alirocumab (which is the same as the claimed antibody of the present application) in patients with high cardiovascular risk and hypercholesterolemia (see entire document, in particular, see, e.g., Abstract.  Moreover, Robinson disclosed that the patients are randomized to receive alirocumab 75 mg via a single, subcutaneous, 1-mL injection by prefilled pen every 2 weeks (Q2W) as add-on therapy to atorvastatin (20–40 mg) or rosuvastatin (10–20 mg).  At week 12, based on week 8 LDL-C levels, the alirocumab dose may be increased from 75 mg to 150 mg Q2W if LDL-C levels remain ≥100 mg/dL or ≥70 mg/dL in patients with high or very high CV risk, respectively (see Abstract).  The patients had HeFH diagnosed by genotyping or using Simon Broome criteria (see page 4, Inclusion Criteria).
It is noted that the clinical trial started in October 2012 which constitutes as public use before the effective filing date of the claimed invention (see page 2 Methods/Overview).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 45-47, 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2013/0064825 A1; reference of record) in view of Sleeman et al. (US 8,062,640 B2, reference of record).
Chan taught lowering LDL cholesterol to reduce cardiovascular risk of heart attack in high cardiovascular risk patients who has  LDL-C level above 70 mg/dL (see, e.g., paragraphs [0425]-[0428]) comprising administering every two weeks one or more doses of an anti-PCSK9 antibody that inhibits PCSK9 (see, e.g., paragraphs [0022], [0227], [0038]).  Moreover, Chan taught that the patient has HeFH who has been diagnosed according to Simon Broome Register Diagnostic Criteria or WHO criteria (see, e.g., paragraphs [0519], [0531]).  Chan taught that the 
Chan taught each and every claimed elements except the specific anti-PCSK9 antibody.  Although Chan did not teach the specific antibody as recited in the present claims, it would have been obvious to one of ordinary skill in the art to use that specific antibody as recited because said antibody was well-known in the art as of the effective filing date of the claimed invention as taught by Sleeman et al. (see entire document).  In particular, Sleeman taught the same antibody with the same CDR sequences as recited in the present claims (see, e.g., claim 2).  One of ordinary skill in the art would have been motivated to use Sleeman’s antibody given that Sleeman also taught using the antibody for reducing cholesterol in patients with HeFH (paragraph bridging columns 10-20).  Moreover, one of ordinary skill in the art would have reasonable expectation of success to use the antibody taught by Sleeman given that it was effective in lowering cholesterol in HeFH (see, e.g., column 1 line 60 to column 2 line 15).
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., method of administering a PCSK9 antibody to reduce cholesterol in HeFH patient / the specific anti-PCSK9 antibody) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (administering the 
The difference between the claimed invention and the prior art is the doses of the antibody.  However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  For example, Chan taught that "therapeutically effective amount" refers to the amount of a PCSK9 antigen binding protein determined to produce a therapeutic response in a mammal and such therapeutically effective amounts are readily ascertained by one of ordinary skill in the art (paragraph [0238]).
With regards to the “despite treatment with…statin” limitation, it is noted that the phrase simply means the patient is not responding to statin.  Chan clearly stated that for those patients who do not respond adequately to statin therapy, a novel therapy can be used (see, e.g., [0004]).  Upon reading Chan's teaching, one of ordinary skill would readily apply the PCSK9 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.  

Applicant argues, while relying on Exhibits A-D, that one of ordinary skill in the art had no expectation of success in reducing CV risk by using PCSK9 antibodies.  
In response, it is first noted that Exhibit A was a study that examined high density lipoprotein (HDL) targeted drugs such as niacin, fibrates and CETP and found that raising HDL did not reduce CV risk.  At most, Exhibit A provided unpredictability in lowering CV risk using agents that raise HDL.  Exhibit A did not examine agents that lower low density liproprotein (LDL), nor did Exhibit A examine any PCSK9-targeting drugs such as antibodies.  In fact, the author stated that only one class of agents, the statins, has a large effect on cholesterol levels and provides a large reduction in CV evens (page 4 column 2, penultimate paragraph).  Upon reading such teaching, one of ordinary skill in the art would be motivated to find other classes of drugs that would lower LDL and in turn reduces CV risk.
In Exhibit B, a study examining effects of niacin in reducing CV risk and found that it did not reduce major cardiovascular events.  Similar to Exhibit A, Exhibit B at best showed unpredictability in using niacin to reduce CV risk.  However, Exhibit B would not discourage one of ordinary skill in the art to look for other agents that would lower LDL and reduce CV events.  Where do we go from here?).  
Exhibits C and D are studies that also examined classes of drugs unrelated to PCSK9 that Applicant used to show unpredictability of lipid treatment would not necessarily provide reduction in CV events.
Taken together, Exhibit A-D showed that cholesterol drugs other than PCSK9 did not reduce CV risk.  None of Exhibits A-D showed that PCSK9-targeting antibodies would not reduce CV events.  Only Exhibit B mentioned PCSK9 and it was a clear motivation for one of ordinary skill in the art to try PCSK9 monoclonal antibody for reducing CV risk.

Applicant alleges unpredictably in correlating any LDL-lowering agent with reduction in CV risk but ignores the clear teaching by Chan and Lambert that PCSK9 is directly implicated in coronary heart diseases and that anti-PCSK9 antibodies are not only effective in lowering LDL but also lead to reduction of CV risk.
As asserted by Applicant, Exhibits A-D indeed demonstrated that simply lowering LDL would not necessarily lead to reduction in CV risk.  However, teachings of Chan were more than PCSK9 monoclonal antibodies are LDL-lowering agents.  Applicant has ignored the explicit teaching by Chan that the LDL-lowering PCSK9 antibodies are effective in reducing CV risk.  Chan disclosed and claimed a method of treating or preventing a cholesterol related disorder comprising administering an anti-PCSK9 antibody wherein the antibody is effective in lowering 
Turning to Lambert et al., Applicant argues that the reference further confirms that it was unknown whether PCSK9 inhibitor will actually provide CV risk benefits.  In contrast to Applicant’s assertion, it is noted that Lambert disclosed clear and convincing evidence that PCKS9 is directly linked with cardiovascular risk.  In particular, Lambert taught that a gain-of-function mutation in PCSK9 is associated with a sharp increase in CV risk; and inversely a loss-of-function mutation in PCSK9 resulted in a global reduction in coronary heart disease risk (see page 2516, left column, paragraphs 2-4).  Furthermore, Lambert disclosed the PCSK9 monoclonal antibody developed by Applicant (SAR236553/REGN727, aka alirocumab, same antibody as claimed in the application) was effective in lowering LDL and had been in use in clinical studies (see Table 1).

Reasonable expectation of success does not require absolute certainty or predictability of success.
The combined teachings of Chan and Lambert would provide strong motivation and reasonable expectation of success for a person of ordinary skill in the art to look into using an anti-PCSK9 antibody for preventing cardiovascular events.  In contrast to Applicant’s argument that Chan did not provide evidence in support of presumption that LDL-C reduction using PCSK9 reasonable expectation of success does not require absolute certainty or predictability of success.  
In Soft Gel Techs., Inc. v. Jarrow Formulas, Inc (Fed. Cir. July 26, 2017), Soft Gel argued that a person of ordinary skill would not have any reasonable expectation of success in combining the references to obtain the claimed invention, because Motoyama, Khan, and Nazzal do not expressly mention d-limonene.  However, Soft Gel ignored that the main constituent of lemon oil is d-limonene, and Nazzal specifically recommended studying the interaction between CoQ10 and essential oils like lemon oil.  Soft Gel cited a second and later article by Khan evaluating the use of l- and d-limonene, arguing that because Khan conducted “follow up” research, it must not have been obvious that lemon oil contained d-limonene and d-limonene would be effective in dissolving CoQ10.  The Court rejected this argument because the legal standard for obviousness does not require “absolute predictability,” only “a reasonable expectation of success.” Undertaking further study “does not imply lack of awareness of the likely result; rather, studies are frequently conducted to confirm what is suspected to be true.” Additionally, an “incentive to conduct a confirmatory study frequently exists even when one has every reason to expect success.” The Court found that a person of ordinary skill would have a reasonable expectation of success in using d-limonene to obtain the claimed invention.
The facts of present case are akin to Soft Gel in that Applicant argues a person of ordinary skill would not have reasonable expectation of success in using a known LDL-lowering agent, PCSK9 antibody, to reduce CV risk because Chan did not expressly show positive data supporting the correlation and that Exhibits A-D do not expressly mention PCSK9 antibodies not reduce CV risks.  One of ordinary skill in the art would be motived to undertake further study into examining the correlation of using known PCSK9 antibodies and CV risk.  As stated by the Court in Soft Gel, motivation to undertake further study does not imply lack of predictability or awareness of the likely result; rather, studies are frequently conducted to confirm what is suspected to be true as a case in point as exemplified by Exhibits A-D, wherein numerous studies were conducted to find cholesterol therapeutics that would reduce CV risk.  Therefore, one ordinary skill in the art would have reasonable expectation of success to use an anti-PCSK9 antibody known for its LDL-lowering capability to examine whether it would provide beneficial reduction of CV risk knowing that PCSK9 is correlated with CV risk as taught by Lambert.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 45-47, 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 of U.S. Patent 9,550,837 and claims 1, 4-16 of U.S. Patent No. 8,357,371 in view of Chan et al (US 2013/0064825 A1, cited on IDS).
Claims of the patents listed above and the pending claims of the present application are directed to a method of treating hypercholesterolemia comprising administering a PCSK9 specific antibody.  The patented claims uses the same anti-PCSK9 antibody as the antibody recited in the pending claims of the present application, i.e., SEQ ID NOs: 76, 78, 80, 84, 86 and 88 of the patented claims are identical to SEQ ID NOs: 2, 3,4, 7, 8 and 10 of the present claims.  
Claims of patent ‘837 disclosed a method of treating a subject with a PCSK9 gain of function mutation or a subject with hypercholesterolemia who is statin intolerant or statin uncontrolled.  The patented claims further discloses that the subject has heterozygous familial hypercholesterolemia.  The difference between the patented claims of paten ‘837 and the pending claims of the present application is selecting a subject with a LDL-C level greater than or equal to 70 mg/dL.  This difference between the present claims and the patented claims can be rendered obvious by the teachings of Chan et al. (US 2013/0064825 A1) as discussed in the 837 to statin-intolerant patients.  
Claims of patent ‘371 disclosed a method for treating hypercholesterolemia in a patient who is on a therapeutic statin regimen at the time of or just prior to administering the PCSK9 antibody.  The patented claims further discloses that the subject has heterozygous familial hypercholesterolemia.  Upon reading the claims of patent ‘371 and the teachings by Chan et al. as discussed, one of ordinary skill in the art would have been motivated to select patients who are statin uncontrolled despite treatment with maximally tolerated statin therapy because these patients would be on a therapeutic statin regimen at the time of or just prior to administering the PCSK9 antibody.  Similarly, the difference between the patented claims of paten ‘371 and the pending claims of the present application is selecting a subject with a LDL-C level greater than or equal to 70 mg/dL.  This difference between the present claims and the patented claims can be rendered obvious by the teachings of Chan et al. (US 2013/0064825 A1) as discussed in the 103 Rejection (see supra).
With regards to the various antibody dosages as recited in the present claims, it is noted that such manipulations routinely practiced by the ordinary artisan at the time the invention was made were known as result effective variables to increase efficacy of the treatment.  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 
The disclosures of claims of patents 9,550,837 and 8,357,371 and how they would render obvious of the present claims in view of Chan have been set forth in the above rejection.  Applicant’s argument and Examiner’s rebuttal are essentially same as above for 103 rejection. The disclosure of the claims of the patents listed in the rejection above in view of Chan would render obvious of the present claims. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        July 15, 2021